Title: To Thomas Jefferson from Lafayette, 20 March 1781
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas



Dear Sir
Camp Near Sleepy Hole March the 20h

On My Arrival at Suffolk, I found that Gnl. Muhlenberg Had Marched down to this place, and was in Hopes to Be Enabled to Reconnoitre the Ennemy’s works, which I think to Be a Necessary Measure Before Any plan Can Be settled for a Cooperation. But to My Great disappointement there was No Ammunition in Camp, and (tho it Has Been sent for seven days ago) I Have not Yet Been able to Learn when we are to get this indispensable Article. The only thing I Could do was to go down with such Riflemen and Militia as Had a few Cartridges. By this a trifling skarmish was Brought with the loss of one private killed one officer and one private wounded on our side, and About twenty (four of whom taken) must Have Been lost for the Ennemy. But I Could not Reconnoitre farther than the position to Be taken at the time of operations, and the situation of the shipping, as want of Ammunition Rendered it imprudent to Engage.
The Ammunition that is Expected from Hood[s] will Be insufficient even for temporary purposes, and I Hope we May soon  get a part of what Baron de Steuben Has prepared for the Cooperation. As to Provisions the Baron said to me that Hundred thousand Rations were Ready in intermediary Magazines which would Be successively Reimplaced from its large deposites. I Have Requested Him to Have the Magazines Most particularly Examined as this is a matter of Great importance. Should Your Excellency Have any doubt on the sufficiency of our provisions, I would Beg leave to Request that immediate Measures Be taken for a Collection of flour and live Cattle, Hard Bread and salt Meat. The Baron Has also assured me that a sufficient Quantity of forrage would Be sent down the River as soon as the french fleet Comes in. I shall However Make Bold to Recommend the affair of our stores and supplies to Your Excellency’s attention and Patronage.
Necessity will some times oblige me to take the Unpopular Method of impress, and for fear of loosing a precious time I ordered the State Quarter Master to Make use of His pork Warrant for the Getting of oxen and Horses. But should Be very Happy to Receive from Your Excellency Any directions or powers that Your Excellency would think the Most suitable to the laws of this state or the sentiment of its inhabitants.
With the Highest Respect I Have the Honor to Be, Your Excellency’s Most obedient Humble Servant,

Lafayette


Some Month Ago, Sir, when I intended a journey to the Southward, I was Honored with A letter of introduction to Your Excellency from General Washington. I am too proud of His friendship, and too desirous to obtain An intimate acquaintance with your Excellency not to inclose the Letter under this Cover.

